UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 31, 2011 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in charter) Discover Bank (Exact name of sponsor and depositor as specified in charter) Delaware (State of Organization) 333-141703-02 000-23108 033-54804 (Commission File Numbers) 51-0020270 (IRS Employer Identification No.) c/o Discover Bank 12 Read’s Way New Castle, Delaware 19720 (Address of principal executive offices) (Zip
